Citation Nr: 0840534	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-10 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbosacral spine, currently evaluated as 
20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left lower extremity radiculopathy.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  The veteran appeared for a Travel 
Board hearing in September 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A review of the veteran's September 2008 Travel Board hearing 
transcript reflects that he has received recent treatment in 
conjunction with his appeal, although the timing and 
locations of such treatment are not entirely clear.  

During his hearing, the veteran testified that he was seeing 
a "regular doctor" at a VA facility for pain medicine and 
had been told to go for pain management.  He separately noted 
that he had last been treated for pain management of the back 
at the East Orange, New Jersey VA Medical Center (VAMC) two 
years earlier.  He also reported having an MRI performed two 
weeks earlier, by "Dr. Shawna"; in this regard, a review of 
the veteran's claims file indicates prior treatment from M. 
K. Sharma, M.D., of Fords, New Jersey, who may well be the 
same doctor referenced during the hearing.  Finally, the 
veteran noted "aroma therapy" for his back, with the last 
time of treatment being "[t]wo years ago maybe."  

The Board has reviewed the claims file and notes that records 
currently contained in the file include VA treatment records 
from the East Orange VAMC, dated through October 2006; and 
physical therapy records from Auroma Therapy Services in 
Iselin, New Jersey, furnished to the RO in October 2004.  
Efforts should be made to clarify the location and dates of 
any more recent treatment and to obtain records of that 
treatment.  38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).

Also, at present, the veteran's claims file includes Social 
Security Administration (SSA) records corresponding to a 
grant of disability benefits made in 2000.  During his 
hearing, however, the veteran described an earlier grant of 
SSA benefits in 1986, when he reportedly lost his job because 
of his back.  His representative requested that VA make 
efforts to obtain these earlier SSA records.  This action 
should be accomplished on remand as well, pursuant to 
38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. 
App. 163, 139 (1998) (VA's duty to assist includes obtaining 
SSA records when the veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide signed release 
forms, with full address and date 
information, for all recent treatment for 
his degenerative disc disease of the 
lumbosacral spine and left lower 
extremity radiculopathy.  He should be 
specifically requested to provide such 
forms for his recent MRI and for his 
"aroma therapy."

2.  For each signed release form 
submitted, all records of medical 
treatment which are not currently 
associated with the veteran's claims file 
should be requested.  A request for 
records dated since October 2006 from the 
East Orange VAMC should also be made.  
All records obtained pursuant to this 
request must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  SSA should be contacted and requested 
to furnish all medical records 
corresponding to the veteran's initial 
grant of SSA disability benefits, 
reportedly from 1986.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

4.  Then, the veteran's claims should be 
readjudicated.  If the determination of 
one or more of these claims remains less 
than fully favorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

